Title: To James Madison from Hubbart Frazer, 15 April 1815
From: Frazer, Hubbart
To: Madison, James


                    
                        
                            Esquire
                        
                        Baltimore April 15th. 1815
                    
                    This note is to inform you that I Hubbart Frazer, a soldier in the 14th regmt, was mustered for my pay and my discharge, but this moment the Inspector General informs that I am returned in for five years. It is wrong for I enlisted under Lieut. Becket for 18 month, but still if you will please to grant me my discharge I am willing to give up my land and the three months extra pay. Yours &c,
                    
                        
                            Hubbart Frazer
                        
                    
                